Title: From John Adams to the President of Congress, No. 35, 31 December 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Duplicate
      Sir
      Amsterdam December 31st. 1780
     
     It will scarcely be believed in Congress, that at a Time when there are the strongest Appearances of War, there has not been a Newspaper nor a Letter recieved in this City from London since the nineteenth or twentieth of the Month.
     There are Symptoms of a more general War. If Britain adheres to her Maxims, this Republick will demand the Aid of Russia, Sweeden, Denmark and Prussia, in pursuance of the Treaty of Armed Neutrality. Those Powers will not be duped by the Artifice of the British Court, and adjudge this War not a Casus Foederis, when all the World agrees that the Accession of the Republick to the Armed Neutrality is the real Cause of it, and the Treaty between Mr. Lee and Mr. De Neufville only a false Pretence. If the Armed Neutral Confederacy takes it up, as nobody doubts they will, all these Powers will be soon at War with England, if She does not recede. If the Neutral Powers do not take it up, and England proceeds, She will drive this Republick into the Arms of France, Spain and America. In this possible Case, a Minister here from Congress would be useful. In Case the Armed Neutrality takes it up, a Minister authorised to represent the United States to all the Neutral Courts might be of use.
     The Empress Queen is no more. The Emperor has procured his Brother Maximilian to be declared Co Adjutor of the Bishoprick of Munster and Cologne, which affects Holland and the Low Countries. He is supposed to have his Eye on Liege. This may alarm the Dutch, the King of Prussia and France. The War may become general, and the Fear of it may make Peace, that is it might, if the King of England was not the most determined Man in the World. But depressed and distracted and ruined as his Dominions are, he will set all Europe in a Blaze before he will make Peace. His Exertions however against Us cannot be very formidable. Patience, Firmness and Perseverance are our only Remedy: these are a sure and an infallible one; and with this Observation I beg Leave to take my Leave of Congress for the Year 1780, which has been to me the most anxious and mortifying Year of my whole Life. God grant that more Vigour, Wisdom and Decision may govern the Councils, Negotiations and Operations of Mankind in the Year 1781.
     I have the Honour to be, with the greatest Respect, Sir, your most obedient and most humble Servant
     
      John Adams
     
    